DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 5, 7, 8, 16-18 and 20 are allowable. Claims 9-13, 15 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and II and among Species I(a)-I(r), as set forth in the Office action mailed on August 21, 2019, is hereby withdrawn and claims 9-13, 15 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Jim Kulbaski (Reg. No. 34,648), Attorney of Record, on December 22, 2021.
The application has been amended as follows: 

IN THE CLAIMS
7. (Currently Amended) The electromagnetic wave detector according to claim 1, wherein [[the]] at least one of the at least three contact layers contacts with a part of the graphene layer of p-type to change the graphene layer to an n-type region and to cause the graphene layer to have an npn structure or a pnp structure.

9. (Currently Amended) The electromagnetic wave detector according to claim 8, wherein the at least one of the at least three at least three 

16. (Currently Amended) The electromagnetic wave detector according to claim [[6]] 1, wherein the at least three 

17. (Currently Amended) The electromagnetic wave detector according to claim [[6]] 1, wherein the at least three 

20. (Currently Amended) The electromagnetic wave detector according to claim 17, wherein the at least three 

Allowable Subject Matter
Claims 1, 4, 5, 7-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Tan, discloses an electromagnetic wave detector configured to detect electromagnetic waves by photoelectric conversion, the electromagnetic wave detector comprising: a substrate; an insulating layer provided on the substrate; a graphene layer provided on the insulating layer as a photoelectric conversion layer; a pair of electrodes provided on the insulating layer, each electrode of the pair of electrodes directly contacting a bottom surface of the graphene layer; and a contact layer provided so as to contact with the graphene layer and to cover a part of the graphene layer, wherein the contact layer is partially provided between the pair of electrodes, wherein an electric charge density gradient is formed in the graphene layer in a same plane due to contact between the contact layer and the graphene layer, wherein the graphene layer comprises: a contact region in which doping occurs due to contact between the contact layer and the graphene layer, and a non-contact region in which doping does not occur due to no contact between the contact layer and the graphene layer.  The prior art of record, Velusamy, teaches the contact layer is made of a material having a polar group.  The prior art of record, Bouchiat (US 2011/0102068), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811